DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The provisional rejection of claims 1 and 4-15 on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16/830,316 (‘316, reference application) in view of US 2018/0344868 A1, is withdrawn in view of Applicant’s argument that a biparatopic protein that binds only LRP5 is not an obvious variant of a bispecific protein that instead binds LRP5 and LPR6, particularly in the context of treatment of a Wnt-mediated hyperproliferative disease such as cancer.
The rejection of claims 1, 4, 5, 12 and 13 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to the claims.
The rejection of claims 1 and 4-11 under 35 U.S.C. 112(a) is withdrawn in view of the amendment to the claims, particularly that the claims are no longer drawn to a method of preventing a disease and that the disease is now specified as a Wnt-ligand-mediated hyperproliferative disease.
The rejection of claims under 35 U.S.C. 103 as being unpatentable over US 2018/0344868 A1 (referred to here as “Zinzalla”, published 12/6/18) and US 2017/0334995 (referred to here as “Zettl”, published 11/23/17) is withdrawn in view of Applicant’s argument that the instantly claimed combination of LRP5 antagonist and PD-1 antibody or combination representative thereof when used together showed synergistic activity in both tumor regression and increased survival in a mouse tumor model (Fig. 1A-1H, Example 1).


	Nucleotide and/or Amino Acid Sequence Disclosures
	The size of the Sequence Listing text file is required to be in bytes instead of KB or kilobytes (see 37 CFR 1.52(e)(5)).  See amendment for page 1 lines 1-6, filed 6/17/2022.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6-15 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-41 of copending Application No. 17/316,042 (‘042, reference application, which has an earlier effective filing date than the instant application) in view of US 2017/0334995 A1 and WO 2018/174984 A1 for the reasons set forth in the previous Office action. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications have claims drawn to a method of treatment of a hyperproliferative disease comprising administering a biparatopic polypeptide comprising two different ISVD (immunoglobulin single variable domain) LRP5 binding polypeptides wherein CDR1-3 of each polypeptide are identical between the applications (SEQ ID NO:40-42 and 46-48 of the instant application [e.g., claim 1] and SEQ ID NO:1-3 and 7-9, respectively, of ‘042 [e.g., claims 1-2 and 37). Copending ‘042 does not claim administration of also a PD-1 antibody.
WO 2018/174984 teaches methods of treating cancer and stimulating T cell-mediated cytotoxic immune response by administration of a PD-1 antibody and LRP5 depleting agent (p. 5, lines 4-12 and 31-33).  The LRP5 depleting agent may be an antibody (p. 5, lines 16-17). Intravenous administration is taught (p. 37, lines 23). In discussing dosage (p. 40, lines 22-24), it is noted that “One of ordinary skill in the art would be able to study the relevant factors and make the determination regarding the effective amount of the therapeutic compound without undue experimentation. The agent can be administered once every two or four weeks, for example (p. 40, lines 25-28). The cancer to be treated may be of the colon, liver, gastrointestinal system and pancreas (p. 44, middle paragraph).
US 2017/0334995 teaches a PD-1 antibody comprising the heavy chain variable domain of SEQ ID NO:23, which comprises the instant heavy chain CDR1-3 (HCDR) of instant SEQ ID NO:13-15, and light chain variable region of SEQ ID NO:24, which comprises light chain CDR1-3 (LCDR) of instant SEQ ID NO:16-18 (see [0014] and Fig. 1). The heavy chain and light chain comprise SEQ ID NO:33 and 34, respectively, are the same as instant SEQ ID NO:33 and 34 (Table 1 of US 2017/0334995). It is taught (end of [0007]) “…PD1 is a key regulator of T-cell activity. Recently it has been shown in a range of different cancer settings that the antagonistic PD-1 antibodies molecules nivolumab and pembrolizumab can be used to stimulate the immune system and thereby treat cancer.” In [0009] it is stated that, “Despite encouraging clinical results of PD1 antagonistic monoclonal antibodies nivolumab and pembrolizumab, up to 70% of treated patients do not respond to treatment. Preclinical data with patient-derived T cells as well as from syngeneic tumor mouse models have demonstrated that tumor-derived T cells frequently express other inhibitory receptors in addition to PD1.” 
It would have been obvious to combine the LRP5 antibody with a PD1 antibody, including one of US 2017/0334995, because both were known to be useful in activating exhausted T cells and treating cancer as supported by WO 2018/174984 and US 2017/0334995. It would have been obvious wherein treatment was intravenous and administered every 3 or 4 weeks or longer if deemed beneficial in view of the teachings of WO 2018/174984.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant argues (p. 8 of Remarks, middle) that WO 2018/184984 (‘984), unlike the instant claims which target the LRP5 receptor with an antagonistic antibody, relies on targeting the LRP5/LRP6 ligand DKK2 with an anti-DKK2 antibody. “[B]inding to DKK2 does not necessarily indicate inhibition of the LRP5 receptor, or even a similar mode of action such that it would yield a similar result.”  Applicant points to Xiao et al. (Nat. Med., 2018, IDS filed 9/24/20, p. 262, paragraph bridging cols. 1-2) showing that DKK2 had upregulated expression in human colorectal cancer (CRC) cells with APC-loss of mutations, which “promoted tumor progression by suppressing the activation of immune effector cells.” (emphasis added by Applicant) The argument has been fully considered, but is not persuasive. Xiao et al. does not teach away from the instant invention.  It supports the concept of inhibiting DKK2, and as an extension DKK2 activation of LRP5, in order to inhibit tumor progression. Xiao et al. supports ‘984, stating (p. 269, col. 1, second paragraph) “DKK2 blockade may also be applicable to treatment of cancer other than CRCs…  DKK2 may exert more potent effects on NK cells in tumors than others observed in our in vitro assays, as LRP5 expression was upregulated in tumor-infiltrating NK cells compared with that in primary NK cells from spleens (Supplementary Fig. 13f).”  Xiao et al. concludes (p. 269, col. 1, last paragraph), “In this study, we uncovered a function of DKK2 in promoting tumor progression by suppressing NK cells and CD8+ T cell activation in an LRP5-dpendent manner.  It remains unclear why LRP6 is not required for this DKK2 action.” This means that preventing activation of DKK2, whether through blocking DKK2 or its activation of LPR5, would reasonably be expected to inhibit tumor progression by removing the suppression of NK cells and CD8+ T cell activation.  The second to last sentence of the Abstract (p. 262) says, “Genetic or antibody-mediated blockade of DKK2 activates natural killer (NK) cells and CD8+ T cells in tumors, impedes tumor progression, and enhances the effects of PD-1 blockade.”  ‘894 says (p. 4, lines 10-13), “The method of treating a cancer comprising administering to the subject an effective amount of an inhibiting agent that blocks the interaction between Dickopf 2 (DKK2) and Low-Density Lipoprotein (LDL) Receptor Protein 5 (LRP5), in a pharmaceutical acceptable carrier.”  These two references are consistent with each other and with the invention as claimed.
	Applicant argues (paragraph bridging pp. 8-9) that the disclosure of ‘984 goes in the opposite direction of the instantly claimed invention by suggesting “targeting DKK2 with an anti-DKK2 specific antibody, thereby removing its inhibitory effect on the LRP5 signaling pathway, effectively activating LRP5.” The instant invention instead is drawn to inhibiting LRP5 signaling.  The mechanism for anti-tumor activity through LRP5 antagonism is discussed, and it is argued that these activities were unpredictable in view of the teaching of ‘984. The argument has been fully considered, but is not persuasive. Targeting of DKK2 does not mean that LRP5 is activated because some type of DKK2-mediated inhibition is removed. One may block activation of LRP5 by either having an antibody that directly binds LRP5 and prevents DDK2 from binding to and activating the receptor or, conversely, by binding DKK2 ligand and thereby preventing it from activating the LRP5 receptor.  DKK2 does not have an inhibitory effect on LRP5, as discussed by Xiao et al. (supra, see preceding paragraph).  While DKK2 may suppress the anti-tumor immune response, it promotes tumor progression. Therefore, one of ordinary skill in the art would have been motivated to inhibit DKK2 and its activation of its receptor, LRP5. ‘984 repeatedly states the goal is to block the interaction of DKK2 and LRP5 (e.g. p. 4, lines 9-24). Figs. 1F-1G of ‘983 show that antibody 5F8 inhibits DKK2 binding to LRP5 and reduces tumor burden in a mouse cancer model (p. 6, lines20-25).  Fig. 7A additionally shows “augmented anti-tumor effects of DKK2 and PD-1 blockade combination the MC38 tumor model.” (p. 9, lines 33-34)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 12, 2022